Citation Nr: 0903735	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
February 1974 in the U.S. Army and from July 1975 to June 
1977 and February 1978 to February 1984 in the U.S. Navy.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The Board remanded this case in September 2005 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

The veteran presented testimony at a videoconference hearing 
chaired by the undersigned acting Veterans Law Judge in 
December 2008.  A transcript of this hearing is associated 
with the veteran's claims folder.


FINDING OF FACT

The veteran has PTSD due to stressful events during service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

As the veteran's claimed stressors do not involve being 
engaged in combat with the enemy, his lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 
142.

History and Analysis

The veteran asserts that he has PTSD due to stressful events 
that occurred in service.  He contends that he dealt with the 
aftermath of a shooting of a fellow sailor in Spain and was a 
passenger in a bus accident in Greece, where a sailor who was 
a close friend was killed.   
 
In January and February 2004 the veteran underwent 
psychiatric evaluation and treatment by a VA mental health 
professional.  The examiner noted that the veteran reported 
some incidents during his Navy service that were potentially 
traumatic.  One of the incidents was when a fellow sailor was 
shot by a Spanish guard while returning from the town of 
Rota, Spain.  The veteran's reaction was outrage, and he 
returned to his ship to retrieve a weapon in order to kill 
the Spanish guard, but was detained.  Another incident was a 
bus accident in Athens, Greece.  The bus was carrying 
military passengers, returning to the pier.  While trying to 
avoid something in the road, it overturned a number of times.  
The veteran managed to get out of the bus and found that a 
close friend had been killed during the accident.  The 
veteran stated he had gotten very upset at the sight of his 
close friend, as he had played drums in their band.  The 
examiner noted that the veteran became teary when probed for 
details regarding the bus accident.  The veteran also 
reported avoidance of riding on buses and tries to avoid 
driving next to them.  In addition, he does not feel 
comfortable riding as a passenger with someone else driving.  
The veteran reported thinking about the bus incident daily 
and worked long hours to keep his mind distracted.  Some of 
the symptoms the examiner noted were avoidance, restlessness, 
hampered sleep, intrusive recollections and anger problems.  
The examiner also discussed that interpersonal difficulties 
were a predominant part of the veteran's clinical picture, as 
the veteran was highly suspicious of others, vigilant for 
evidence of harmful intent, easily slighted and likely to 
hold grudges.  The primary diagnoses were PTSD, military-
related, secondary to the bus accident and depression, not 
otherwise specified.  

During the veteran's December 2008 hearing before the 
undersigned, he testified that a fellow sailor was shot by a 
Spanish guard while returning from the town of Rota, Spain.  
The veteran was extremely angry, and he returned to his ship 
to obtain a weapon in order to kill the Spanish guard, but 
his was taken away from him before he had a chance to get 
revenge.  The veteran testified that he was good friends with 
fellow sailor T.B. because they played in a band together on 
the ship, with the veteran playing guitar and the other 
sailor playing drums.  The veteran went on to name a number 
of other sailors sitting with him on the bus in Greece during 
the accident when it tried to avoid something in the road.  
The bus flipped over and the bus driver was trapped.  The 
veteran was not badly injured, but his friend T.B. and the 
bus driver were killed.  The veteran testified that as a 
result of these incidents, he does not deal with people, but 
more or less stays alone.  In addition, while the veteran has 
had appointments with VA regarding his psychological 
conditions, he has canceled a number of them or walked out 
because the doctors are foreign and he cannot understand 
them.  He does not see doctors because he tries to stay away 
from them and does not trust them.  The veteran also 
testified that he does not ride buses, does not fly in planes 
and does not trust other people's driving, all due to the bus 
accident he was in during service. 

The Board finds that there is a current diagnosis of PTSD and 
medical evidence of a link between the current symptomatology 
and the claimed in-service stressor.  Specifically, such 
diagnosis and link is confirmed in the February 2004 VA 
psychology treatment note.  The third element of service 
connection for PTSD requires credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f).  

In this regard, the Board notes that the veteran's claimed 
stressors are not related to combat.  The record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  

A review of the veteran's service personnel records and 
service treatment records shows that that he served aboard 
the U.S.S. Canisteo from March 1978 to some time in 1979.  
These records do not, however, show that he engaged in combat 
with the enemy.  Therefore, credible supporting evidence that 
the claimed in-service stressor occurred is required to 
establish service connection for PTSD.  In this regard, the 
veteran has described some events, including in testimony 
under oath in December 2008, that he claims were very 
stressful to him and caused his PTSD; those events included 
dealing with the shooting of a fellow sailor and being 
involved in a bus accident where his close friend was killed.  
The veteran's service treatment records and service personnel 
records do not contain indications that the veteran was 
directly involved in either of the claimed stressful 
incidents, however.

Pursuant to a request by the RO in December 2004, the Center 
for Unit Records Research (CURR) responded directly to the RO 
on June 27, 2005 that W.B. had been killed on July [redacted], 1978 
as a result of gunshot wounds inflicted by a known assailant 
at the Naval Station, Rota, Spain.  It also indicated that 
W.B. was assigned to the U.S.S. Canisteo at the time of his 
death.  CURR responded by letter to the veteran on June 30, 
2005 regarding the same request, repeating the information 
that it had supplied to the RO, as well as providing a Report 
of Casualty.  In addition, CURR confirmed that T.B. died on 
October [redacted], 1978 as the result of injuries sustained in a 
motor vehicle accident in St. Theodore, Greece and provided a 
Report of Casualty.  CURR also confirmed that T.B. was 
assigned to the U.S.S. Canisteo during this period of time. 

While there is evidence both for and against the verification 
of the veteran's in-service stressors, taking into account 
the detailed contentions and testimony the veteran has 
provided, the personnel records that show the veteran served 
on the U.S.S. Canisteo from March 1978 to 1979 and the 
verification by CURR that the stressful incidents the veteran 
has described occurred, it is clear that the corrobative 
evidence regarding the veteran's in-service stressors is at 
least in equipoise.  When there is approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the Board determines that, giving the 
veteran the benefit of the doubt, the veteran's claimed 
stressors are corroborated by the evidence of record.

The Board finds that there is (1) a current diagnosis of 
PTSD, (2) medical evidence of a link between the current 
symptomatology and the claimed in-service stressors and (3) 
credible supporting evidence that some of the claimed in-
service stressors actually occurred.  Accordingly, service 
connection for PTSD is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  

ORDER

Service connection for PTSD is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


